Citation Nr: 9935729	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1958 to March 1966, 
and from January 1967 to February 1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's original claim on appeal included the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for blood clots.  The 
record further reveals that this issue was withdrawn from the 
veteran's appeal at the time of the veteran's personal 
hearing in October 1997.  See 38 C.F.R. § 20.204(b) (1999); 
Tomlin v. Brown, 5 Vet. App. 355 (1993).  Consequently, the 
Board finds that this issue is no longer a subject for 
current appellate review.  Similarly, at the time of his more 
recent personal hearing in March 1999, the Board finds that 
the veteran also withdrew the issue of entitlement to service 
connection for transient ischemic attacks as part of his 
claim for service connection for transient ischemic attacks 
and a seizure disorder (transcript (T.) at p. 20).

The Board further notes that in the veteran's substantive 
appeal in May 1999, the veteran's representative raised the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  Thereafter, his representative also raised the 
issue of clear and unmistakable error (CUE) with respect to 
the February 1982 rating decision's denial of service 
connection for headaches.  These issues are referred to the 
regional office (RO) for further clarification and/or 
adjudication.




REMAND

The Board first notes that while the most recent Department 
of Veterans Affairs (VA) treatment records contained within 
the claims folder are dated in December 1996, at the 
veteran's personal hearing in October 1997, the veteran 
testified that he had been receiving regular VA outpatient 
treatment for headaches (T. at p. 3).  Consequently, since 
this implies that there are pertinent VA treatment records 
dated after December 1996 that are not yet of record, the 
Board is required to remand this matter.  Records of VA 
medical treatment are deemed to be constructively of record 
in proceedings before the Board.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

In addition, with respect to the claims for service 
connection on the basis of Agent Orange exposure, the Board 
observes that the Secretary of Veterans Affairs has recently 
determined that a presumption of service connection based on 
exposure to herbicides is not warranted for certain 
enumerated conditions.  See 64 Fed. Reg. 59232-59243 
(November 2, 1999).  Accordingly, the Board finds that due 
process warrants that the veteran and his service 
representative be furnished with the list of conditions cited 
by the Secretary, as the Secretary's determination is clearly 
relevant to the veteran's claim on appeal.

Finally, the Board notes that although the record previously 
reflected a lack of competent evidence of any current 
respiratory or neurological disability associated with 
service, the veteran has provided more recent medical 
opinions which at least offer a possible relationship between 
respiratory and neurological disorders and Agent Orange 
exposure.  For example, an April 1999 medical statement from 
Dr. B. opines that the veteran's emphysema, peripheral 
neuropathy eczema, temporal lobe seizures, and chronic fever 
are a direct consequence of Agent Orange exposure during the 
Vietnam War, and another April 1999 medical statement from 
Dr. N. indicates that it is possible that the chemical agents 
the veteran was exposed to when he served in Vietnam 
contributed to his chronic lung disease.  Therefore, while 
the case is in remand status, the Board finds that additional 
evidentiary development would be of assistance to the Board 
in its consideration of the issues on appeal.  In this 
regard, the veteran should be provided with a comprehensive 
medical examination to determine the nature and etiology of 
his COPD, seizure disorder, and headaches.  It is further 
requested that the private physicians who provided the 
opinions noted above should be contacted by the RO, and 
specifically requested to provide a statement as to the 
findings and rationale for the opinions reached, especially 
with respect to the opinion that any current COPD, seizure 
disorder, and/or headache disorder are connected to Agent 
Orange exposure in service.  

The veteran is also requested to provide any additional 
evidence in his possession which supports his allegation that 
he was exposed to Agent Orange during his service in Vietnam.  
While the Secretary has specifically determined that a 
presumption for service connection is warranted based on 
exposure to Agent Orange for certain enumerated disorders, 
there is no evidence of record that the veteran has a 
disability related to any of these disorders so as to invoke 
this regulatory presumption.  38 C.F.R. §§ 3.307, 3.309(e) 
(1999).  Further, the United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") held in the case of McCartt v. West, 12 Vet. App. 
164, 168 (1999), that neither the statutory nor the 
regulatory presumption of exposure to Agent Orange will 
satisfy the incurrence element of a well-grounded claim where 
the veteran has not developed a condition enumerated in 
either the statute or regulation.  Thus, under the current 
case law, exposure to herbicides is not presumed on the facts 
of this case. 

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any respiratory or 
neurological disorder.  After obtaining 
any necessary authorization, the RO 
should obtain any medical records other 
than those now on file pertaining to any 
respiratory or neurological disorder, 
including pertinent VA treatment records 
dated since December 1996.

3.  The veteran should also be requested 
to provide any additional evidence in his 
possession which supports his allegation 
that he was exposed to Agent Orange 
during his service in Vietnam.

4.  The RO should also contact Dr. B. and 
Dr. N. and specifically request that each 
physician provide the rationale, 
including the scientific basis, they 
relied upon in reaching the opinions that 
the veteran has a current respiratory 
and/or neurological disorder which is 
related to exposure to Agent Orange in 
service.  They should be advised that 
adjudicators and the Board may assign 
very limited, if any, probative value, to 
a medical opinion without any supporting 
rationale.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).   

5.  The RO should then arrange for 
examinations by appropriate specialists 
to determine the nature and severity of 
any current respiratory and/or 
neurological disabilities.  All indicated 
studies must be conducted.  The claims 
file, or copies of pertinent documents 
located therein, and a copy of this 
remand, must be made available to and 
reviewed by the examiners in conjunction 
with the examinations.  The examiners 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  In addition, it is requested 
that the examiners provide responses to 
the following:

(a) Did the veteran plainly have a 
headache disorder on entering the 
service, and, if so, what is the 
diagnosis(es) of the disorder at 
entrance?

(b) Is there current respiratory and/or 
neurological disability? 

(c) If the answer to (b) is yes, what is 
the degree of medical probability that 
any current respiratory and/or 
neurological disability is causally 
related to service, either on a direct 
basis or as secondary to Agent Orange 
exposure? 

(d) If the answer to (a) is yes, what is 
the degree of medical probability that 
any pre-service headache disability 
underwent an increase in disability 
during active duty beyond the natural 
progress of the disorder based on all 
evidence pertaining to the disorder 
before, during and after service?

Any opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be expressed without 
resort to speculation, the examiners 
should so indicate.

The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examinations and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.  

7.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for headaches, and entitlement 
to service connection for COPD and a 
seizure disorder.  

8.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide





expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












